Case 1:20-mc-20860-CMA Document 1 Entered on FLSD Docket 02/26/2020 Page 1 of 21




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA


   STEWART ABRAMSON and MARK                     )
   FITZHENRY, individually and on behalf of )            Civil Action No.: 1: l 9-cv-06318
   a class of all persons and entities similarly )
   situated,                                     )       (Pending in the Unites States District Court
                                                 )       for the Northern District of Illinois)
           Plaintiffs,                           )
                                                 )
  V.                                             )
                                                 )
   GOHEALTH, LLC and QUOGEN, LLC,                )
                                                 )
          Defendants.                            )

                  NON-PARTY IDEAL HEALTH BENEFITS, LLC'S MOTION
                    TO QUASH SUBPOENA TO PRODUCE DOCUMENTS
                     AND INCORPORATED MEMORANDUM OF LAW
                                     (Rule 7.1 Certificate Attached)

          Non-Party Ideal Health Benefits, LLC, (hereinafter "Ideal Health"), through its

  undersigned counsel, respectfully requests this Honorable Court to enter an order quashing the

  subpoena to produce documents in Civil Action Co. 1: 19-cv-06318, Ambramson, et al. v.

  GoHealth, LLC, et al., United States District Court for the Northern District of Illinois (the

  "Illinois Action"), pursuant to Federal Rule of Civil Procedure 45, and as grounds states as

  follows:

                                          INTRODUCTION

          Ideal Health is an insurance agency located in Sunrise, Florida. In the Illinois Action,

  plaintiffs have sued GoHealth, LLC ("GoHealth"), alleging they received robocalls from

  GoHealth in violation of the Telephone Consumer Protection Act ("TCPA"), among other

  statutes. Plaintiffs' (unsubstantiated) theory appears to be that third-party businesses and vendors

  have assisted in or facilitated GoHealth's alleged violations of the TCPA.



                                                     1
Case 1:20-mc-20860-CMA Document 1 Entered on FLSD Docket 02/26/2020 Page 2 of 21




            Attempting to fish for evidence that might link Ideal Health to GoHealth and their alleged

  violations of the TCP A, plaintiffs have served a breathtakingly broad and burdensome subpoena

  on non-party Ideal Health, issued in the Illinois Action, which subpoena is attached as Exhibit A

                                       1
  to this motion (the "Subpoena"). The Subpoena seeks an extensive variety and amount of

  documents relating in any way to GoHealth, including detailed call logs and procedures dating

  back over four years, internal manuals and policies, correspondence, voluminous website

  content, communications with governments, text messages, and internal communications, among

  other things. Notably, on information and belief, plaintiffs in the Illinois Action have not yet

  sought and/or obtained this information from GoHealth itself. Instead, they have chosen to

  attempt to burden Ideal Health, a non-party, with an onerous and objectionable Subpoena.

            Ideal Health moves to quash the Subpoena pursuant to Fed. R. Civ. P. 45(d)(3)(A)(iv)

  because the Subpoena is overly broad and voluminous, causing Ideal Health to be unduly

  burdened. In addition, plaintiffs should first be required to seek documents related to GoHealth

  from GoHealth itself, a defendant in the Illinois Action, before seeking such documents from a

  non-party like Ideal Health through subpoena.

                                  PROCEDURAL BACKGROUND
           Plaintiffs filed their Illinois Action on September 23, 2019 against Go Health and

  QuoGen, LLC ("QuoGen"). See docket of Illinois Action, attached hereto as Exhibit B. After

  GoHealth moved to dismiss, plaintiffs filed a first amended complaint on October 30, 2019, and

  then a second amended complaint on January 28, 2020. GoHealth answered the second amended

  complaint on February 11, 2020, and QuoGen answered on February 21, 2020, only five days




  1
      The Subpoena contains the wrong civil action number.
                                                    2
Case 1:20-mc-20860-CMA Document 1 Entered on FLSD Docket 02/26/2020 Page 3 of 21




  ago. On information and belief, plaintiffs have not yet sought or obtained any discovery at all

  from GoHealth or QuoGen, the defendants in the Illinois Action.

         The Subpoena is dated December 28, 2019, and was served on Ideal Health on January 7,

  2020. See Exh. A. This was well before the operative pleading, the second amended complaint,

  was even filed by the plaintiffs and answered by the defendants in the Illinois Action. The

  undersigned obtained enlargements of time to respond to the Subpoena from counsel for

  plaintiffs. Ideal Health eventually produced a handful of documents on February 24, 2020 that

  Ideal Health believed were narrowly focused and tailored to the allegations as framed by the

  plaintiffs in the Illinois Action, and which should have satisfied plaintiffs pending further

  discovery from the actual parties in the Illinois Action. Instead, the plaintiffs in the Illinois

  Action indicated that they would expect additional documents from Ideal Health as per the

  sweeping terms of the Subpoena, prompting Ideal Health to file this motion to quash.

                                            ARGUMENT

  I.     The Southern District of Florida has jurisdiction over the motion to quash.

        This Court has jurisdiction over Ideal Health's Motion to Quash the Subpoena under Fed.

  R. Civ. P. 45(d), which addresses protecting a person subject to a subpoena and enforcement of

  subpoenas. The rule states that "the court for the district where compliance is required" shall

  quash the subpoena on timely motion if it subjects the movant "to undue burden." Fed. R. Civ. P.

  45(d)(3)(A)(iv). Additionally, the rule provides that the party issuing the subpoena "must take

  reasonable steps to avoid imposing undue burden or expense on a person subject to the

  subpoena," and that the "court for the district where compliance is required must enforce this

  duty ... on a party or attorney who fails to comply." Fed. R. Civ. P. 45(d)(l).




                                                   3
Case 1:20-mc-20860-CMA Document 1 Entered on FLSD Docket 02/26/2020 Page 4 of 21




         Here, the Subpoena directs Ideal Health to provide documents either electronically to

  plaintiffs' attorney, or physically to a location in West Palm Beach, Florida. Either way,

  compliance by Ideal Health would be performed in the Southern District of Florida. Therefore,

  since Ideal Health is located outside of the issuing court's jurisdiction, this motion is properly

  filed in the Southern District of Florida, the court for the district where its compliance would be

  required.

  II.    The Court should quash the Subpoena as it imposes an undue burden on Ideal

         Health.

         Plaintiffs in the Illinois Action have cast their discovery net far too wide in seeking to

  obtain an enormous number of documents from non-party Ideal Health having to do with

  GoHealth, a defendant in the Illinois Action. The overly broad Subpoena places an undue burden

  on Ideal Health, and should be quashed since the plaintiffs can easily obtain the same

  information from GoHealth that it seeks from Ideal Health.

         Rule 45 of the Federal Rules of Civil Procedure places responsibility on the party issuing

  the subpoena to take "reasonable steps to avoid imposing undue burden" on a non-party, and

  permits a district court to quash the subpoena if it "subjects a person to undue burden." Fed. R.

  Civ. P. 45(d); Ubiquiti Networks, Inc. v. Kozumi USA Corp., 295 F.R.D. 517, 521 (N.D. Fla.

  2013). Although Rule 45 does not identify irrelevance or overbreadth as grounds for quashing a

  subpoena, courts treat the scope of discovery under a subpoena the same as the scope of

  discovery under Rule 26, which does include such considerations. Coleman v. Lennar

  Corporation, 2018 U.S. Dist. Lexis 214354 (S.D. Fla. 2018).

         Among the factors this Court should consider in deciding whether to quash this subpoena

  is the "relevance of the information requested," the "need of the party" for the information



                                                  4
Case 1:20-mc-20860-CMA Document 1 Entered on FLSD Docket 02/26/2020 Page 5 of 21




   requested, and "the burden imposed" on the non-party. Queen v. State Farm Mut. Ins. Co., 2019

  U.S. Dist. LEXIS 132391, at *5 (S.D. Fla. Aug. 7, 2019). "In balancing the need for discovery

  against the burden imposed on the person from whom documents are sought, the status of a

  person as a non-party is a factor that weights against disclosure." Great Am. Ins. Co. v. Veteran's

  Support Org., 166 F. Supp. 3d 1303, 1310 (S.D. Fla. 2015) (citation omitted); see also Ameritox,

  Ltd. v. Millennium Labs., Inc., 2012 U.S. Dist. LEXIS 177809, at *7 (N.D. Ill. Dec. 14, 2012)

  ("[N]on-parties, are entitled to greater protection in the discovery process than parties in the

  litigation."). As part of this inquiry, this Court has "broad, but not unlimited, discretion in

  evaluating the circumstances of a case when considering quashing a subpoena on grounds of

  oppressiveness." Queen, 2019 U.S. Dist. LEXIS 132391, at *5.

         Here, this Court should quash the Subpoena served on Ideal Health because it imposes a

  significant burden by seeking a voluminous number of documents (many of which are

  irrelevant), which could just as easily be obtained from GoHealth, a defendant in the Illinois

  Action. The Subpoena contains eleven separate document requests, with numerous subparts,

  reminiscent of production requests that would be issued to a party to a litigation, and not a non-

  party like Ideal Health. See Exh. A. The first request contained in the Subpoena is representative

  of its overbreadth and burdensome nature. That request seeks all documents reflecting any call or

  attempted call that Ideal Health may have made on behalf of GoHealth going back over four

  years in time, and for each such call seeking detailed information about the parties to each call,

  the dates and times of each call, the substance of each call, technical aspects of each call, and any

  authorizations related to each call. This request alone represents an unduly burdensome and

  overbroad discovery request from a non-party like Ideal Health. This is particularly so where

  most of the documents being sought appear to be well outside the scope of the allegations



                                                    5
Case 1:20-mc-20860-CMA Document 1 Entered on FLSD Docket 02/26/2020 Page 6 of 21




  contained in the plaintiffs' second amended complaint, which focuses on a small handful of

  specific phone calls made to two individuals from late 2018 to early 2020. See id.

         The remaining ten requests contained in the Subpoena contain similarly voluminous

  document demands, such as: internal and external communications and correspondence; policy

  manuals; historic website pages, architectural design, archives and information (including

  drafts); marketing and search engine optimization information; legal demand letters, complaints

  and enforcement actions related to GoHealth; and internal emails, calendars, text messages,

  meeting notes, and voicemails concerning the Illinois Action, the parties to the Illinois Action,

  and various other non-parties to the Illinois Action. See id. The Subpoena also requests not only

  all of such hard copy documents that Ideal Health might find, but also demands that Ideal Health

  recover and produce electronically stored information (ESI) as well. See id. The Subpoena asks

  for irrelevant documents that fall well outside the scope of the plaintiffs' second amended

  complaint, is shockingly overbroad, and imposes a massive burden on Ideal Health. It therefore

  must be quashed. See, e.g., Trigeant Ltd. v. Petroleos De Venez., S.A., 2009 U.S. Dist. LEXIS

  134786, *12 (S.D. Fla. Apr. 29, 2009) (quashing a subpoena issued to a non-party requesting

  voluminous and overbroad discovery after a "showing of undue burden ... and the availability of

  documents from other sources").

         Further support for quashing the Subpoena is that all of the information sought by the

  Subpoena can be more easily and less oppressively obtained from another source - the

  defendants themselves in the Illinois Action. A non-party subpoena should be quashed if the

  information sought by the subpoena is "obtainable from some other source that is more

  convenient and less burdensome." U & I Corp. v. Advanced Med. Design, Inc., 251 F.R.D. 667,

  673 (M.D. Fla. 2008). On its face, all of the information sought by the Subpoena relates to



                                                  6
Case 1:20-mc-20860-CMA Document 1 Entered on FLSD Docket 02/26/2020 Page 7 of 21




   GoHealth or QuoGen, and can and should be obtained from those very defendants themselves

   through normal discovery procedures in the Illinois Action. Indeed, the Illinois Action is at such

   an early stage that the plaintiffs have not even sought such discovery from the defendants there,

  raising the question as to why the plaintiffs would first seek to impose such a heavy burden on a

  non-party like Ideal Health before conducting normal discovery in the Illinois Action. There is

  no need to harass and burden Ideal Health, a non-party, to secure this information. See, e.g.,

  Ameritox, 2012 U.S. Dist. LEXIS 177809, at *7-*8 (quashing subpoena where party issuing

  subpoena sought "essentially duplicative documents" from non-parties that it had previously

  sought from parties, and the information sought from the non-parties was "certainly more readily

  available" from the parties).

          There are numerous cases both in Florida and elsewhere indicating that a subpoena

  seeking documents from a non-party imposes an undue burden where the documents sought can

  be obtained from the parties to the litigation, and only if such normal discovery is unavailing

  should non-party subpoenas be employed. Thus, in Alcon Vision, LLC v. Allied Vision Grp., Inc.,

  2019 U.S. Dist. LEXIS 152073 (S.D.N.Y. Sep. 6, 2019), the Southern District of New York

  recently quashed a subpoena issued to a non-party as overly burdensome under Rule 45. The

  court there held that even if the non-party (HWK) had relevant information, the subpoena should

  still be quashed because the subpoena imposed "an undue burden on HWK" because the same

  information was available from another source. Id. at *6. Observing that "[t]his Court may limit

  discovery if the party seeking discovery has ample opportunity to obtain the information by

  discovery in the action," the court concluded that "[t]o the extent that [plaintiff] seeks

  'Defendants' representations to HKW,' [plaintiff] can obtain that information from Defendants

  in the underlying action." Id.



                                                  7
Case 1:20-mc-20860-CMA Document 1 Entered on FLSD Docket 02/26/2020 Page 8 of 21




           Similarly, here, to the extent that the plaintiffs seek voluminous documents and

   information regarding GoHealth's interactions with Ideal Health, Alcon should seek such

   information from GoHealth in the first instance, and not from non-patty Ideal Health at the

   preliminary stage of the Illinois Action. The subpoena is unnecessary, burdensome and

   harassing, and should be quashed. See Maxwell v. Health Ctr. of Lake City, Inc., 2006 U.S. Dist.

   LEXIS 36774, at *11-12 (M.D. Fla. June 6, 2006) (quashing subpoena and holding that "in an

   effort to spare third parties the expense and cost of responding to the subpoenas, the Court finds

   that Defendant ought to first attempt to obtain such evidence directly from Plaintiff pursuant to

   other available avenues under the Federal Rules of Civil Procedure"); Tresona Multimedia, LLC

   v. Legg, 2015 U.S. Dist. LEXIS 107723, at * 11 (N.D. Ill. Aug. 17, 2015) (holding that subpoena

  to non-party seeking information exchanged between party issuing subpoena and opposing party

   in underlying litigation should be quashed because party issuing subpoena "should have its own

   communications" and it could (and should) also seek discovery from the defendants themselves);

  Burlodge Ltd. v. Standex Int'l Corp. (In re Motion to Compel Compliance), 257 F.R.D. 12, 19

  (D.D.C. 2009) (quashing subpoena and holding that "[u]ntil Burlodge at least makes the effort

   [to seek the information from the opposing party] and fails for some reason not attributable to its

  own fault, this Court cannot possibly determine whether any subpoena to [the non-party], no

  matter how limited, is still unduly burdensome because the information sought can be obtained

  from some other source that is more convenient, less burdensome, or less expensive.") (citation

  omitted).

          The Subpoena clearly places an undue burden on this non-party by requesting numerous

  documents that could just as easily (and should) be obtained from the parties in the Illinois

  Action. Under these circumstances, Ideal Health has shown an entitlement to relief pursuant to



                                                   8
Case 1:20-mc-20860-CMA Document 1 Entered on FLSD Docket 02/26/2020 Page 9 of 21




  Fed. R. Civ. P. 45(d)(a). Accordingly, Ideal Health respectfully requests that this Court quash the

   Subpoena.

                                           CONCLUSION

         The Subpoena should be quashed as it seeks voluminous documents and information

  from Ideal Health, a non-party, which can much less intrusively be obtained from defendants in

  the Illinois Action. The Subpoena is outrageously overbroad and places an undue burden on

  Ideal Health, particularly where the plaintiffs have yet to seek any discovery from the defendants

  themselves. This Court should therefore grant Ideal Health's motion to quash.



                              LOCAL RULE 7.1 CERTIFICATION

         I HEREBY CERTIFY that I have made reasonable efforts to confer with Anthony

  Paronich, Esq. of Paronich Law, P.C., 350 Lincoln Street, Suite 2400, Hingham, MA, the

  attorney who issued the Subpoena, but I have been unable to do so. I have been in continuous

  contact with Mr. Paronich by email and telephone over the past two to three weeks, obtaining an

  enlargement of time to respond to the Subpoena, and providing several discrete documents to

  Mr. Paronich. This production did not satisfy Mr. Paronich, however, based on email

  correspondence with him dated February 24, 2020. Understanding that Mr. Paronich would be

  insisting on full compliance with the Subpoena as issued, I have proceeded to file this motion.




                                                  9
Case 1:20-mc-20860-CMA Document 1 Entered on FLSD Docket 02/26/2020 Page 10 of 21




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed with

   the Clerk of Court on this 26th day of February, 2020 using the CM/ECF system and a copy has

   been served upon the parties and participants listed below via email.

                                                /s/ Todd I. Stone
                                                Todd I. Stone
                                                The Stone Law Group
                                                 101 NE Third Avenue, Suite 1250
                                                Fort Lauderdale, FL 33301
                                                (954) 804-9454 (telephone)
                                                Florida Bar No. 94 7970
                                                tstone@tislaw .net
                                                Attorney for Ideal Health Benefits, LLC

   Anthony Paronich, Esq.
   PARONCH LAW, P.C.
   350 Lincoln Street, Suite 2400
   Hingham, MA 02043
   anthony@parnonichlaw.com
   Counsel for Stewart Abramson and Mark Fitzhenry

   Brian K. Murphy, Esq.
   Jonathan P. Misny, Esq.
   MURRAY MURPHY MOUL+ BASIL LLP
   1114 Dublin Road
   Columbus, OH 43215
   (614) 488-0400
   murphy@mmmb.com
   misny@mmmb.com
   Counsel for Stewart Abramson and Mark Fitzhenry

   Lauren. E. Urban, Esq.
   2425 N. Spaulding Ave., Floor 2
   Chicago, IL 6064 7
   lauren.elizabeth.snyder@gmail.com
   Counsel for Stewart Abramson and Mark Fitzhenry

   Martin Wojslaw Jaszczuk
   Margaret Marcia Schuchardt
   Seth Corthell
   JASZCZUK P.C.
   311 South Wacker Drive, Suite 3200

                                                   10
Case 1:20-mc-20860-CMA Document 1 Entered on FLSD Docket 02/26/2020 Page 11 of 21




   Chicago, IL 60606
   mjaszczuk@jaszczuk.com
   mschuchardt@jaszczuk.com
   scorthell@j aszczuk. com
   Counsel for GoHealth, LLC

   Justin Elenburg
    1412 N. Pasadena
   Mesa, AZ 85201
   justinelenburg@gmail.com
   Pro Se, on behalf of QuoGen




                                       11
Case 1:20-mc-20860-CMA Document 1 Entered on FLSD Docket 02/26/2020 Page 12 of 21



 AO SSH (Rev. 02/14) Subpoena 10 Produce Documents, Intormnticn, or Obj ccts or to J>cr111i1 Inspection of Premises in a Civil Action


                                                  UNITED STATES DISTRICT COURT
                                                                                  for the
                                                                    Northern District of Illinois

                      ABRAMSON, ET. AL.
                                                                                                                                         //       ,/   ){/
                                                                                      )                                             /;.~-···,..,

      ---·-··· - .
                                 Plaintiff

                                       v.              ------                        (
                                                                                      )

                                                                                            Civil Action No.        3:19-cv-01407         ·'A / / -/J(Y}t;,


                         SUBP~ENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECT,/
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION /
                                                                                                                                             11/J7                  t'

  To:-----· --        · ·-· ·----ldealHealt::~:;::,~,:'.::::::;:::~::::;~:::::/FL.3335~ :]:t)/1
      -6'Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See the attached Schedule A.


                     ---------                                                              ------ ----------------~
  Place: ELECTRONICALLY TO THE UNDERSIGNED                                                   Date and Time:                                                     I
         COUNSEL or to 24 Process LLC, West Palm Beach, FL       01/22/2020 5:00 pm
                 -----·--•·"" ---···---··-·~--- ----·- ----~----------- -----··•· -                                                                    ··--··

      0 Inspection cfPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
 other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
 may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
                        ·-· · ---·---·-·· ·-------·-· --·· ·----                            !Date                                   ..            -·- ·--··1
  Place:
                                                                                --- . Land              Time:
                                                                                                                    --- . .                       ___J
         The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
 Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
 respond to this subpoena and the potential consequences of not doing so.
 Date:        12/28/2019

                                       CLERK OF COURT
                                                                                               OR
                                                                                                                     /s/ Anthony I. Paronich
                                   .   --····--   ---------
                                                  Signature
                                                              .   ---
                                                              <!/ Clerk or Deputy Clerk                                   Attorney 's signature


 The name, address, e-mail address, and telephone number of the attorney representing                                (name of party)       ---·-·•-•· .
Plaintiffs     -----------·--               .           --------·····-·-·                        .. , who issues or requests this subpoena, are:
 Paronich Law, P.C.,350 Lincoln Street, Suite 2400, Hingham, MA 02043, anthony@paronichlaw.com, (508) 221-1510
                                Notice to the person who issues or requests this subpoena
 If this subpoena commands the production of documents, electronically stored information, or tangible things or the
 inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
 it is served on the person to whom it is directed. Feel. R. Civ. P. 45(a)(4).
Case 1:20-mc-20860-CMA Document 1 Entered on FLSD Docket 02/26/2020 Page 13 of 21



  AO 88B (Rev. 02/14) Subpoena 1<1 Produce Documents, Information, or Objects or lo Permit Inspection of Premises inn Civil J\ction(Pogc 3)

                                 Federal Rule of Civil Procedure 45 (c), (d), (c), and (g) (Effective 12/1/13)
  (c) Place of Compliance.                                                                           (ii) disclosing an unrctaincd expert's opinion or information that docs
                                                                                                not describe specific occurrences in dispute and results from the expert's
    (I) For II Trial, Hearing, or Deposition. A subpoena may command a                          study that was not requested by a party.
  person to attend a trial, hearing, or deposition only as follows:                                (C) SpectfytngConditions as an Alternative. In the circumstances
     (A) within I IJO miles of where the person resides, is employed, or                        described in Ruic 45(cl)(3)(B), the court may, instead of quashing or
  regularly transacts business in person; or                                                    modifying II subpoena, order appearance or production under specified
     (HJ within the state where the person resides, is employed, or regularly                   conditions if the serving party:
  transacts business in person, if the person                                                        (i) shows n substantial need for the testimony or material that canuot be
        (i) is a party or a party's officer; or                                                 otherwise met without undue hardship; and
        (ii) is commanded to aucnd n trinl and would not incur substanrial                           (ii) ensures that the subpoenaed person will he reasonably compensated.
  expense,
                                                                                                (c) Duties in Responding to a S11bpow11.
    (2) For Other Discovery. A subpoena may command:
     (A) production of documents. electronically stored information, or                           (I) Producing f)oc11111e11ts or Blectrontcally Stored lllj11r,11(1t/1111. These
  tangible things nt n place within 100 miles of'whcre the person resides, is                   procedures apply to producing documents or electronically stored
 employed, or regularly transacts business in person; mid                                       information:
   (B) inspection of premises ar the premises to be inspected.                                     (A) Doc11111e11ts, t\ person responding to n subpoena to produce documents
                                                                                               must produce them as they arc kept in the ordinary course of business or
 (cl) Protecting a Person Subject to II Subpoena; Enforcement.                                 must organize and label them to correspond to the categories in the demand.
                                                                                                   (B) Form/or Producing Electronically Stored Information Not Specified.
   ('I) Av11id/11g U11d11e Burtle/I or E.\J1e11se; Sr111cti1111s. A party or attorney           If a subpoena docs not spcci fy a form for producing electronically stored
 responsible for issuing and serving u subpoena must take reasonable steps                      informmion, the person responding must produce it in a form or forms in
 to avoid imposing undue burden or expense on a person subject to the                          whichIr is ordinarily maintained or inn reasonably usable form or forms.
 subpoena. The court for the district where compliance is required must                            (C) Etectronically Stored Information Produced In Only One Form. The
 enforce this duty and impose nn appropriate sunction=-which may include                       person responding need not produce the same clcctrcuically stored
 lost earnings and reasonable attorney's fees-on a party or attorney who                       information in more than one form.
 foils to comply,                                                                                  (D) lnaccessible Electronlcally Stored lrfonnation. The person
                                                                                               responding need not provide discovery of electronically stored information
   (2) Co111111m11I 111 Produce M11ter/(l/s or P11r111ft Inspection,                           from sources thurthe person identifies ns not reasonably accessible because
    (A) Appearance Not Required. t\ person commanded to produce                                of undue burden or cost. On motion to compel discovery or for n protective
 documents. electronically stored lnformuticn. or tangible things, or to                       order, the person responding must show that the information is not
 permit the inspection of premises, need not appear in person at the place of                  reasonably accessible bccnusc of undue burden or cost. If that showing is
 production or inspection unless also commanded to appear for 11 deposition,                   made, the court mny nonetheless order discovery frnm such sources if the
 hearing, or trial.                                                                            requesting par1y shows good cause, considering the limitations of Rule
    (B) Objections. A person commanded to produce documents or tangible                        26(b)(2)(C). The court may specify conditions for the discovery.
 things or to permit inspection may serve on the pnrty or attorney designated
 in the subpoena a written objection to inspecting, copying, testing. or                       (2) C/11/111/ng Privilege /IT Pmtectlon.
 sampling any or all of the materials or to inspecting the premises-or to                       (A) b,jor111a1io11 Withheld. A person withholding subpoenaed inlimnation
 producing electronically stored infonnation in the form or forms requested.                   under a claim thin it is privileged or subject to protection us triul-preparntion
 The objection must be served before the earlier of the time specified for                     material must:
 compliuncc or 14 days after the subpoena is served. Ifan objection is made,                       (i) expressly make the claim: and
 the following rules apply:                                                                        (ii) describe the nature of the withheld documents, communications, or
       (i) Al any lime, on notice to the commanded person, the serving party                  tangible things in a mnnner that, witholtt revealing information itself
 may move the court for the district where compliance is required for an                      privileged or protected, will enable the parties to usscss the claim,
 order compelling production or inspection.                                                     (H) b1(ormatlon Produced. lfinfonnution produced in response to a
      (ii) These acts may be required only as directed in the order, and the                  subpocnu is subject to n claim of privilege or of protection i1s
 order must protect a person who is neither u party nor a party's officer from                trial-preparation material, the person mnking the claim mny noti1Y any pnrty
 significant expense resulting from compliance.                                               that received the information of the clnim nnd the basis for it, Aller being
                                                                                              no1ificd, a party must promptly return. sequester, or dcstrny the specified
  (3) Quashing or llft1dijvl11g II Subpoena.                                                  infonnation nnd any copies it has; must not use 01· disclose the infomrntion
    (A) When Required. On timely motion, the court for the district where                     until the claim is resolved; must take reasonable steps to retrieve the
 compliance is required must quash or modify 11 subpoena that:                                information if the party disclosed it before being notified; mid may promptly
      (i) fails to allow a reasonable lime lo comply;                                         present the information under seal to the court tor the district where
      (ii) requires a person to comply beyond the geographical limits                         compliance is required for n determination of the claim. The person who
 specified in Ruic 4S(c):                                                                     produced the information must preserve the informntion until the clnim is
      (lii) requires disclosure of privileged or other protected matter, ifno                 resolved,
 exception or waiver applies; or
      (iv) subjects n person to undue burden,                                                 (g) ConH,mpt.
   (H) When Per111i11ed To protect a person subject to or affected by a                      The court for the district where compliance is required-and also, oiler u
 subpoena, the court for the district where compliance is required may, on                   motion is trnnsforrcd, the issuing co111i'-m11y hold in contempt u person
 motion, quash or 11\odilY the subpoena if it requires:                                      who, hnving been served, fails without adcqunle excuse to ohcy the
       (i) disclosing n trade secret or other confidential research,                         subpoena or an order relntcd to it.
 development, or commercial information: or

                           -----·--------------                                         .... ,,_,_,,,, __   "'"""




[__   ,   ..
                                            For ucccss lo subpoena materials, sec Feel, R. Civ. P. 45(a) Committee Nole (2013),
                                                             ----·-------·..                                                            --·""   _      .
Case 1:20-mc-20860-CMA Document 1 Entered on FLSD Docket 02/26/2020 Page 14 of 21




                                                       SCHEDULE A



                                                     INSTRUCTIONS

              l. You are required to search not only for hard copy documents, but for electronically

      generated, maintained or stored information, including data that exist on your computers' hard
      drives, on computer servers to which you have access, in email accounts, in text messaging
      accounts, and all other places in which responsive electronic data may be stored.
          2. Where possible, all electronically generated, maintained or stored information should be
      produced in its native format and in a format compatible to litigation-support databases and
      review systems. Where possible, such documents should contain searchable text and searchable
      metadata in a load file format. File fidelity and resolution should not be downgraded; for
      instance, electronic files should not be printed and then scanned.
                                                      DEFINITIONS
                 1.        When used in these Requests, "Defendant" means Gollealth, LLC, including any
      subsidiarie · or affiliated enterprises, and its officers, directors and employees.

                 2.        When used in these Requests, "you" or "your" (or synonyms thereof) means Ideal
      Health, inc uding any subsidiaries or affiliated enterprises, and its officers, directors and
     employees.
                                                       REQUESTS
                Rec ucst No. 1: All documents reflecting any call (including attempted call) made by
     you for the Defendant, or to generate leads for Defendant (even if Defendant was not the
     exclusive b iyer or beneficiary of said leads), or that could have generated a lead for the
     Defendant, since January 1, 2017. A complete answer will include at least the following:
                      1.   Identifying information for the person you were trying to reach (e.g., name,
                           business name, address, email, phone number);
                           Information for the calls themselves, including the phone number called, the date
                           and time of the call and the result of the call ( e.g., no answer, message left, "spoke
                           with John Doc and updated business data," etc.);


     336354
Case 1:20-mc-20860-CMA Document 1 Entered on FLSD Docket 02/26/2020 Page 15 of 21




                   c.    All responses to the call, whether by live voice, IVR, SMS or otherwise;

                   d.    Information identifying the dialer and equipment used, including identification of

                         the equipment and software used to make the call and any third party involved

                         (e.g., Guaranteed Contacts, Aspect, Avaya, Soundbite, Five9, Vicidial, Lead

                        Science, Ytel), the location for call origination, the dialer and the dialer's

                        capacities; and

                   e. Any documents showing the prior express consent of the called party to be called.

              Request No. 2:All correspondence, manuals and          ESI regarding the capacity of the
      dialing system used to transmit outbound telephone calls identified in response to Request No. 1.

              Request No. 3: Documents that identify any recorded message (including but not limited

      to the audio files of any such messages), the dialing mode or option the dialing system was in

      when it made each of the calls identified    in response to Request No. 1.
              Request No. 4: AH documents and communications reflecting your process for obtaining

      phone numbers to (l) sell to Defendant or (2) call in order to transfer a call, lead or prospect to

      Defendant.

             Request No. 5: To the extent you claim that your company obtained permission for

      automated calls concerning Defendant, produce all documents that identify:

                        A.     Any signed writings evidencing that permission;

                        B.     As it relates to any website visits that you assert are being used in place of

      signed writings:

                               1.      All documents that evidence a clear and conspicuous statement

                               that informed consumers of their right to withdraw their consent to receive

                               telemarketing calls;

                               11.     All documents that evidence a clear and conspicuous statement

                               that informed consumers of the procedures they must use to withdraw
                               consent, and the procedures they may use to update their contact

                               information that was used as a basis for any alleged consent to make
                               telemarketing calls to them.


                                                          2
Case 1:20-mc-20860-CMA Document 1 Entered on FLSD Docket 02/26/2020 Page 16 of 21




              Request No. 6: To the extent you claim that your company obtained permission for

      automated calls concerning Defendant via websites:

                      A.     Produce documents that identify those website(s) and the specific page(s)

      on those website(s) that you claim constitute consent or permission.

                      B.     For any website identified in response to the prior request, produce all

      access, server and error logs and security and fraud alerts during the period you claim visits to

      that website constituted consent or permission to contact any putative class member with

      telemarketing calls.

                     C.      For any website identified in response to the prior request, produce all

      architectural diagrams, wireframes and application mockups.

                     D.      Produce all documents that identify the affiliate(s) compensated directly or

      indirectly by you for each purportedly consenting consumer.

                     E.      Produce all documents that identify the referring URL from which each

      purportedly consenting consumer came to your website.

                     F.      Produce all documents that identify any vendor or company used for any

      website responsive to these requests that is used by that website or its owner or operator for

      visitor traffic reporting. This includes but is not limited to any SEO or internet marketing

      consultants.

                     D.      Produce all documents that identify the bandwidth usage for any website

      responsive to these requests during the during the period you claim visits to or actions on that

      website constituted consent or permission to contact any putative class member with

      telemarketing calls.

                     E.      Produce documents that identify the website host(s) for any website

      responsive any of the foregoing and the dates each host was active for each respective website.

                     F.      If any documents responsive to the requests in this Schedule A are in the

      hands of third parties, produce documents that identify those third parties




                                                       3
Case 1:20-mc-20860-CMA Document 1 Entered on FLSD Docket 02/26/2020 Page 17 of 21




              Request No. 7: All documents relating to legal demand letters, informal complaints,

      formal lawsuits, and aJI government enforcement actions or investigations sent to you in any way
      relating to allegations ofunlawful telemarketing relating to the Defendant during the period
      beginning four years before the filing of the original complaint in this matter and continuing to
      the present. This includes all complaints, as well as all responses to and investigations into the
      same.
              Request No. 8: All documents relating to either of the plaintiffs in this case.
              Request No. 9: All internal communications, including emails, slideshows, word
      processing documents, text messages, calendar entries, meeting notes, voicemails and Skype
      logs, concerning Defendant.
              Request No. 10: All internal communications, including emails, slideshows, word
     processing documents, text messages, calendar entries, meeting notes, voicemails and Skype
     logs, concerning Peak Advertising, QuoGen or ICAN Investment Group.
              Rccrnest No. 11: Communications with any third party concerning the litigation
     captioned on the subpoena.




                                                       4
            Case 1:20-mc-20860-CMA Document 1 Entered on FLSD Docket 02/26/2020 Page 18 of 21
                                         United States District Court
                      Northern District of Illinois - CM/ECF LIVE, Ver 6.3.2 (Chicago)
                              CIVIL DOCKET FOR CASE#: 1:19-cv-06318


itzhenry v. GOHEALTH, LLC                                               Date Filed: 09/23/2019
.ssigned to: Honorable Edmond E. Chang                                  Jury Demand: Both
remand: $9,999,000                                                      Nature of Suit: 485 Telephone Consumer
'ause: 47:227 Restrictions of Use of Telephone Equipment                Protection Act (TCPA)
                                                                        Jurisdiction: Federal Question
lain tiff
lark Fitzhenry                                             represented by Anthony Paronich
                                                                          Paronich Law, P.C.
                                                                          350 Lincoln Street, Suite 2400
                                                                          Hingham, MA 02043
                                                                          (508) 221-1510
                                                                          Email: anthony@paronichlaw.com
                                                                          ATTORNEY TO BE NOTICED

                                                                        Jonathan Patrick Misny
                                                                        Murray Murphy Moul Basil Llp
                                                                        1114 Dublin Road
                                                                        Columbus, OH 43215
                                                                        (614) 488-0400
                                                                        Email: misny@mmmb.com
                                                                        ATTORNEY TO BE NOTICED

                                                                        Lauren E. Urban
                                                                        Attorney At Law
                                                                        2425 N. Spaulding Ave.
                                                                        Floor 2
                                                                        Chicago, IL 60647
                                                                        (419) 344-1146
                                                                        Email: lauren. elizabeth. snyder@gmail.com
                                                                        ATTORNEY TO BE NOTICED

                                                                        Brian Kevin Murphy
                                                                        Murray Murphy Moul Basil LLP
                                                                        1114 Dublin Road
                                                                        Columbus, OH 43215
                                                                        (614) 488-0400
                                                                        Email: murphy@mmmb.com
                                                                        ATTORNEY TO BE NOTICED

lain tiff
tewart Abramson                                            represented by Anthony Paronich
idividually and on behalf of a class of all                               (See above for address)
ersons and entities similarly situated                                    ATTORNEY TO BE NOTICED

                                                                        Brian Kevin Murphy
                                                                        (See above for address)
                                                                        ATTORNEY TO BE NOTICED
        Case 1:20-mc-20860-CMA Document 1 Entered on FLSD Docket 02/26/2020 Page 19 of 21
tefendant
~OHEALTH, LLC                                            represented by Margaret Marcia Schuchardt
                                                                        Jaszczuk P.C.
                                                                        311 South Wacker Drive
                                                                        Suite 3200
                                                                        Chicago, IL 60606
                                                                        (312) 442-0509
                                                                        Email: mschuchardt@jaszczuk.com
                                                                        LEAD ATTORNEY
                                                                        ATTORNEY TO BE NOTICED

                                                                       Martin Wojslaw Jaszczuk
                                                                       Jaszczuk, P.C.
                                                                       311 South Wacker Dr.
                                                                       Suite 3200
                                                                       Chicago, IL 60606
                                                                       (312) 442-0509
                                                                       Email: mjaszczuk@jaszczuk.com
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

                                                                       Seth Corthell
                                                                       Jaszczuk P.c.
                                                                       311 S. Wacker Dr.
                                                                       3200
                                                                       Chicago, IL 60606
                                                                       (312) 442-0401
                                                                       Email: scorthell@jaszczuk.com
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED

iefendant
~UOGEN, LLC
tefendant
ustin Elenburg                                          represented by Justin Elenburg
                                                                       1412 N. Pasadena
                                                                       Mesa, AZ 85201
                                                                       (480) 226-3475
                                                                       Email: Justinelenburg@gmail.com
                                                                       PROSE


)ate Filed       #   Docket Text
)9/23/2019       l   COMPLAINT Class Action Complaint filed by Mark Fitzhenry; Jury Demand. Filing fee $ 400,
                     receipt number 0752-16261330.(Murphy, Brian) (Entered: 09/23/2019)
)9/23/2019       2 CIVIL Cover Sheet (Murphy, Brian) (Entered: 09/23/2019)
)9/23/2019       l   ATTORNEY Appearance for Plaintiff Mark Fitzhenry by Brian Kevin Murphy (Murphy, Brian)
                     (Entered: 09/23/2019)
)9/23/2019       1   ATTORNEY Appearance for Plaintiff Mark Fitzhenry by Jonathan Patrick Misny (Misny, Jonathan)
                     (Entered: 09/23/2019)
)9/23/2019       2 ATTORNEY Appearance for Plaintiff Mark Fitzhenry by Lauren E. Urban (Urban, Lauren) (Entered:
                     ()0 I') 1 /') () 1 0\
,.,,,..,_,,.._..., .... .,,        ~• •~- • •~~• ~• •-- •~ •••- ••~••~•-~•- --•••~••- -• ~••-..z:,•   - ~v•z::, .. -•--- .. v •••-z::,•v••-•-   v   ----z::,- •••-
                      Case 1:20-mc-20860-CMA      Document
                                Honorable Jeffrey Cole.       1 EnteredRandom
                                                        Case assignment: on FLSD  Docket 02/26/2020
                                                                               assignment.                Page
                                                                                           ( td, ) (Entered:     20 of 21
                                                                                                             09/23/2019)
)9/23/2019                     Q   NOTICE TO THE PARTIES - The Court is participating in the Mandatory Initial Discovery Pilot
                                   (MIDP). The key features and deadlines are set forth in this Notice which includes a link to the
                                   (MIDP) Standing Order and a Checklist for use by the parties. In cases subject to the pilot, all parties
                                   must respond to the mandatory initial discovery requests set forth in the Standing Order before
                                   initiating any further discovery in this case. Please note: The discovery obligations in the Standing
                                   Order supersede the disclosures required by Rule 26(a)(l). Any party seeking affirmative relief must
                                   serve a copy of the following documents (Notice of Mandatory Initial Discovery and the Standing
                                   Order) on each new party when the Complaint, Counterclaim, Crossclaim, or Third-Party Complaint i:
                                   served. (sxb,) (Entered: 09/23/2019)
)9/23/2019                         SUMMONS Issued as to Defendant GOHEALTH, LLC (me,) (Entered: 09/23/2019)
)9/23/2019                     1 MINUTE entry before the Honorable Edmond E. Chang: Initial status hearing set for 11/08/2019 at
                                   9 :30 a.m. The parties must file a joint initial status report with the content described in the attached
                                   status report requirements at least 3 business days before the initial status hearing. Plaintiff must still
                                   file the report even if not all Defendants have been served or have responded to requests to craft a join
                                   report. read them anew even if counsel has appeared before Judge Chang in other cases. Because the
                                   Procedures are occasionally revised, counsel must read them anew even if counsel has appeared befon
                                   Judge Chang in other cases.Emailed notice (Attachments:# 1 Status Report Requirements) (slb,)
                                   (Entered: 09/23/2019)
.0/08/2019                     .8. SUMMONS Returned Executed by Mark Fitzhenry as to GOHEALTH, LLC on 10/7/2019, answer
                                   due 10/28/2019. (Murphy, Brian) (Entered: 10/08/2019)
.0/28/2019                     2 MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM by Defendant GOHEALTH, LLC
                                   (Jaszczuk, Martin) (Entered: 10/28/2019)
.0/28/2019                    10 MEMORANDUM by GOHEALTH, LLC in support of Motion to Dismiss for Failure to State a Clairr.
                                 2 (Jaszczuk, Martin) (Entered: 10/28/2019)
.0/28/2019                    11 NOTICE of Motion by Martin Wojslaw Jaszczuk for presentment of Motion to Dismiss for Failure to
                                 State a Claim 2 before Honorable Edmond E. Chang on 10/31/2019 at 08:30 AM. (Jaszczuk, Martin)
                                   (Entered: 10/28/2019)
.0/28/2019                    12 ATTORNEY Appearance for Defendant GOHEALTH, LLC by Martin Wojslaw Jaszczuk (Jaszczuk,
                                 Martin) (Entered: 10/28/2019)
.0/29/2019                    11 MINUTE entry before the Honorable Edmond E. Chang:On the Court's own initiative, the hearing
                                   time on the motion 2 to dismiss is reset to 9 a.m. on the same date, 10/31/2019. Emailed notice ( slb, )
                                   (Entered: 10/29/2019)
.0/29/2019                    14 ATTORNEY Appearance for Defendant GOHEALTH, LLC by Margaret Marcia Schuchardt
                                 (Schuchardt, Margaret) (Entered: 10/29/2019)
.0/29/2019                    u    ATTORNEY Appearance for Defendant GOHEALTH, LLC by Seth Corthell (Corthell, Seth)
                                   (Entered: 10/29/2019)
.0/29/2019                    l{i NOTIFICATION of Affiliates pursuant to Local Rule 3.2 by GOHEALTH, LLC (Jaszczuk, Martin)
                                   (Entered: 10/29/2019)
.0/30/2019                    11 First AMENDED complaint by Mark Fitzhenry, Stewart Abramson against GOHEALTH, LLC
                                   (Murphy, Brian) (Entered: 10/30/2019)
.0/31/2019                    1.8. MINUTE entry before the Honorable Edmond E. Chang:Status hearing held. Yesterday, Plaintiff filed
                                   a First Amended Complaint 11 . Defendant's answer to the First Amended Complaint is due by
                                   11/27/2019. In light of the First Amended Complaint, Defendant's motion to dismiss 2 the original
                                   complaint is terminated without prejudice. To assist the defense in evaluating whether to file another
                                   motion to dismiss, the Court offered its preliminary assessment of the first motion. In sum, the Court
                                   was inclined to deny it as seeking too much evidence ( as distinct from factual allegations) at the
                   ~      ~     ~,                                                                  ~
        Case 1:20-mc-20860-CMA      Document
                  9 a.m.Emailed notice           1 Entered
                                       (slb, ) (Entered:      on FLSD Docket 02/26/2020 Page 21 of 21
                                                         10/31/2019)
.1/27/2019    12 ATTORNEY Appearance for Plaintiffs Stewart Abramson, Mark Fitzhenry by Anthony Paronich
                   (Paronich, Anthony) (Entered: 11/27/2019)
.1/27/2019    20   MINUTE entry before the Honorable Edmond E. Chang:On the Court's own initiative, the status
                   hearing at 9 a.m. is reset to 9:30 a.m on the same date, 12/03/2019. Emailed notice (slb,) (Entered:
                   1 l/27 /2019)
.1/27/2019    21 ANSWER to amended complaint by GOHEALTH, LLC(Jaszczuk, Martin) (Entered: 11/27/2019)
.1/27/2019    22   STATUS Report Joint Status Report by GO HEALTH, LLC (Schuchardt, Margaret) (Entered:
                   11/2712019)
.2/03/2019    23   MINUTE entry before the Honorable Edmond E. Chang: Status hearing held. Mandatory Initial
                   Discovery Pilot Project (MID) disclosures due 12/27/2019. The first-round of written discovery
                   requests to fill gaps in the MID disclosures due no later than 02/10/2020. Fact discovery shall close by
                   09/14/2020. Parties may (and should) begin to issue non-party subpoenas. As stated on the record, the
                   Court would be happy to allow telephone appearances to facilitate FRCP 45(f) transfers of motions to
                   compel compliance with subpoenas. Status hearing set for 03/05/2020 at 9:00 a.m. Mailed notice (mw
                   ) (Entered: 12/03/2019)
.2/27/2019    24 NOTICE by GO HEALTH, LLC of Service ofResponses to Mandatory Initial Discovery (MIDP)
                 (Corthell, Seth) (Entered: 12/27/2019)
.2/28/2019    25   NOTICE of Service of Responses to Mandatory Initial Discovery (MIDP) , filed by Plaintiffs Stewart
                   Abramson, Mark Fitzhenry. (Paronich, Anthony) (Entered: 12/28/2019)
)1/28/2020    26 Second AMENDED complaint by Mark Fitzhenry, Stewart Abramson against GOHEALTH, LLC,
                 QUOGEN, LLC (Paronich, Anthony) (Entered: 01/28/2020)
)1/28/2020    27   NOTICE by Stewart Abramson, Mark Fitzhenry re amended complaint 26 (Paronich, Anthony)
                   (Entered: 01/28/2020)
)1/29/2020         SUMMONS Issued as to Defendant QUOGEN, LLC (jg, ) (Entered: 01/29/2020)
)2/03/2020    28   SUMMONS Returned Executed by Mark Fitzhenry, Stewart Abramson as to QUOGEN, LLC on
                   1/30/2020, answer due 2/20/2020. (Paronich, Anthony) (Entered: 02/03/2020)
)2/11/2020    29 ANSWER to amended complaint filed on January 28, 2020 by GOHEALTH, LLC(Corthell, Seth)
                 (Entered: 02/11/2020)
)2/21/2020    30   MOTION by Plaintiffs Stewart Abramson, Mark Fitzhenry to quash Subpoenas to Verizon
                   (Attachments:# 1 Exhibit 1 - Subpoena,# J Exhibit 2 - Subpoena)(Murphy, Brian) (Entered:
                   02/21/2020)
)2/21/2020    11 NOTICE of Motion by Brian Kevin Murphy for presentment of motion to quash 30 before Honorable
                   Edmond E. Chang on 3/5/2020 at 08:30 AM. (Murphy, Brian) (Entered: 02/21/2020)
)2/21/2020    32   ANSWER to second amended complaint by QUOGEN, LLC. (ph, ) (Entered: 02/25/2020)
)2/21/2020    33   LETTER from Justin Elenburg dated 2/20/2020. (ph, ) (Entered: 02/25/2020)
)2/21/2020    34   PRO SE Appearance by Defendant Justin Elenburg. (ph, ) (Entered: 02/25/2020)
)2/25/2020    35   MOTION by Plaintiffs Stewart Abramson, Mark Fitzhenry to strike answer to amended complaint 32
                   pro se appearance 34 (Paronich, Anthony) (Entered: 02/25/2020)
)2/25/2020    36 NOTICE of Motion by Anthony Paronich for presentment of motion to strike 35 before Honorable
                 Edmond E. Chang on 3/5/2020 at 08:30 AM. (Paronich, Anthony) (Entered: 02/25/2020)



                              '~'=====PA
                                       =C=E=R=Se=r=v=ic=e=C=e=n=t=
                                                                 er====~II
